Order, Supreme Court, Bronx County, entered September 16, 1974, unanimously modified, in the exercise of discretion, to the extent of granting the motion of plaintiff-appellant to increase the ad damnum clause of the complaint and otherwise affirmed, without costs and without disbursements. No change is made in any of the issues by the granting of this motion. It was timely made on the basis of recently acquired additional information, and the Statute of Limitations on the claim has not run. It would be time wasting to relegate plaintiff to the institution of a new action. Concur — Stevens, J. P., Markewich, Tilzer, Capozzoli and Nunez, JJ.